Exhibit 10.2

 

LOGO [g351140g48r27.jpg]

M/A-COM Technology Solutions Inc.

100 Chelmsford Street

Lowell, MA 01851

July 16, 2009

Robert S. Donahue

Re: Offer of Employment with M/A-COM Technology Solutions Inc.

Dear Bob:

On behalf of M/A-COM Technology Solutions Inc., a Delaware corporation (the
“Company”), I am pleased to invite you to join the Company as its Chief Strategy
Officer, reporting to me. This is an exempt position and you will be working out
of our 100 Chelmsford St., Lowell MA Corporate Headquarters. Subject to the
terms and conditions set forth in this letter, the effective date of your
employment will be mutually agreed to in writing at a later date.

The terms of this offer of employment are as follows:

1. At-Will Employment. You should be aware that your employment with the Company
is for no specified period and constitutes “at-will” employment. As a result,
you are free to terminate your employment at any time, for any reason or for no
reason. Similarly, the Company is free to terminate your employment at any time,
for any reason or for no reason. We request that, in the event of a resignation,
you give the Company at least two weeks’ notice.

2. Compensation. The Company will pay you a salary at the rate of $26,041.67 per
month payable in accordance with the Company’s standard payroll policies,
including compliance with applicable withholding. The first and last payment by
the Company to you will be adjusted, if necessary, to reflect a commencement or
termination date other than the first or last working day of a pay period. You
will also be eligible to participate in a Company bonus plan, with a maximum
bonus participation potential of up to 50% of your annualized salary per year,
based on Company and/or individual performance targets determined by the Board
of Directors from time to time. In addition, as an incentive to join the
Company, the Company is pleased to offer you a one-time signing bonus in the
amount of $35,000, subject to applicable withholding and payable concurrently
with your first regular paycheck following your start date with the Company in
accordance with the Company’s standard payroll policies (the “Signing Bonus”).
The Signing Bonus is being paid to you with the expectation that you will be a
long-term contributor to the Company’s success. To the extent that your
employment with the



--------------------------------------------------------------------------------

Company terminates within twelve (12) months following your start date for any
reason other than your death or the Company terminating your employment other
than for “Cause” (as defined below), you agree to reimburse the Company for the
full amount of the Signing Bonus within fifteen (15) days following the date
your employment terminates, and further agree that the Company in its sole
discretion may (but shall not be required to) elect to reduce the amount of any
severance or other payment otherwise owed to you pursuant to this letter
agreement on a dollar for dollar basis to offset in whole or in part the amount
you are required to repay under this Section 2.

3. Stock Options. As you may be aware, the Company’s parent, M/A-COM Technology
Solutions Holdings, Inc. (“Parent”), is in the process of setting up a stock
option plan to provide certain employees and other service providers with
employment incentives. Subject to the adoption of such plan and approval by the
Parent’s Board of Directors in accordance with applicable law, you will be
granted:

(a) An option under the plan to purchase six hundred thousand (600,000) shares
of Parent’s Common Stock (the “First Option”). One-fifth (1/5th) of the shares
subject to the First Option will vest and become exercisable on the first
anniversary of the option grant date and an additional one sixtieth (1/60th) of
the total number of such shares will vest on the corresponding day of each month
thereafter, or to the extent such a month does not have the corresponding day,
on the last day of any such month, until all the shares are vested, subject to
your continued employment with the Company at each such date.

(b) An additional option under the plan to purchase four hundred and fifty
thousand (450,000) shares of Parent’s Common Stock (the “Second Option”). All of
the shares subject to the Second Option shall vest and become exercisable if and
only if the consolidated annual revenue of Parent and all Parent’s subsidiaries
(“Group Revenue”) (less any such revenue attributable to any products,
technologies, assets or organizations acquired by Parent or its subsidiaries
after the date hereof, other than revenue attributable to any Included
Acquisitions as defined below) meets or exceeds $370,000,000 (the “Revenue
Threshold”) for any fiscal year of Parent ending after the date hereof and on or
before December 31, 2012. In the event that Parent divests any line of business
between the date hereof and December 31, 2012, then for purposes of this
Paragraph 3(b) only, for each fiscal year of Parent ending after the effective
date of such divestment and on or before December 31, 2012: (i) from and after
the effective date of such divestment, the otherwise applicable Revenue
Threshold shall be deemed to be reduced, dollar for dollar, by the amount of
revenue such business line contributed to Group Revenue for its most recently
completed fiscal year prior to the effective date of such divestiture, and
(ii) from and after the effective date of such divestment, in measuring the
Group Revenue for any such fiscal year for purposes of determining whether a
vesting event occurs hereunder, the parties agree to exclude from such
calculation (and reduce the otherwise applicable Group Revenue by the amount of)
any and all revenue attributable to the line of business so divested. Included
Acquisitions as used herein means the next $25,000,000 of revenue attributable
to acquisitions made by Parent or its subsidiaries following the date of this
letter agreement, as measured by the trailing twelve month revenues associated
with each such acquired business or group of assets at the time each was
acquired. In the event that the trailing twelve month revenue for any Included
Acquisition, when aggregated with the trailing twelve month revenue for any
prior Included Acquisitions, would exceed the $25,000,000 limit noted above,
then the amount of post-



--------------------------------------------------------------------------------

acquisition revenue attributable to that Included Acquisition that may be
counted toward achievement of the Revenue Threshold in any period in accordance
with this paragraph shall be limited to the percentage of such post-acquisition
revenue attributable to such Included Acquisition that (A) the portion of the
trailing twelve month revenue for such Included Acquisition which (considered
together with the trailing twelve month revenue for any prior Included
Acquisitions) is not in excess of the $25,000,000 limit represents of (B) the
total trailing twelve month revenue for such Included Acquisition. For the
avoidance of doubt, the trailing twelve month revenue of any prior Included
Acquisitions shall not be included in the numerator of the above-described
fraction, but rather used as a reference point for determining such numerator.

(c) An additional option under the plan to purchase four hundred and fifty
thousand (450,000) shares of Parent’s Common Stock (the “Third Option”). All of
the shares subject to the Third Option shall vest and become exercisable if and
only if the consolidated annual earnings before income tax of Parent and all
Parent’s subsidiaries, calculated to exclude any (x) gains or losses from the
sale, exchange, transfer or other disposition of property or assets not in the
ordinary course of business of Parent and such subsidiaries, and (y) other
extraordinary gains or losses of Parent and such subsidiaries (“Group EBIT”)
exceeds the greater of (i) $70,000,000 (the “EBIT Dollar Threshold”) and
(ii) twenty-five percent (25%) of Group Revenue for any fiscal year of Parent
ending after the date hereof and on or before December 31, 2012. In the event
that Parent divests any line of business between the date hereof and
December 31, 2012, then for purposes of this Paragraph 3(c) only, from and after
the effective date of such divestment, (A) the otherwise applicable EBIT Dollar
Threshold shall be deemed to be, as applicable, either reduced, dollar for
dollar, by any amount of Group EBIT such business line contributed to overall
Group EBIT for Parent’s most recently completed fiscal year prior to the
effective date of such divestiture, or increased, dollar for dollar, by any
amount of negative Group EBIT such business line contributed to overall Group
EBIT for Parent’s most recently completed fiscal year prior to the effective
date of such divestiture, and (B) in measuring Parent’s performance against the
EBIT Dollar Threshold for any fiscal year ending on or after the date of such
divestment, the parties agree to exclude from such calculation any positive or
negative Group EBIT contributed by such business line during such fiscal year
(and therefore to reduce the otherwise applicable Group EBIT for such purpose by
the amount of any such positive contribution or increase the otherwise
applicable Group EBIT by the amount of any such negative contribution, as
applicable).

Each of the three options will have a per share exercise price equal to the fair
market value of a share of Parent Common Stock on the date the option is
granted, as determined by the Parent Board of Directors. Each option grant shall
be subject to the terms and conditions of the Parent stock option plan and
related stock option agreement. No right to any stock is earned or accrued under
any such option until such time as vesting occurs, nor does the grant confer any
right to continued vesting or employment.

4. Severance.

(a) Our at-will relationship notwithstanding, if the Company terminates your
employment with the Company other than for “Cause” (as defined below) or you
resign for “Good Reason” (as defined below) (each an “Involuntary Termination”),
and in either case you



--------------------------------------------------------------------------------

sign, deliver to the Company and do not revoke a general release of claims in
the Company’s favor in a form and substance acceptable to the Company (the
“Release”), then you shall be entitled to receive as severance pay continuation
of your monthly salary, as then in effect and payable in accordance with the
Company’s standard payroll policies, including compliance with applicable
withholding, for a period of six (6) months (or alternatively, if such
Involuntary Termination occurs within six (6) months following a Change in
Control (as defined below), for a period of twelve (12) months) following the
date your employment with the Company terminated (either such period, as
applicable, is hereinafter referred to as the “Severance Period”).

(b) Subject to the same conditions applicable to the receipt of any severance
payments otherwise payable during any Severance Period as set forth in
Section 4(a), to the extent that you or any of your dependents may be covered
under the terms of any medical and dental plans of the Company immediately prior
to the termination of your employment, the Company will provide you with
reimbursement for premiums paid for the continuation of such benefits for you
and those dependents for the same or equivalent coverages through the end of the
Severance Period. The Company is under no obligation to provide reimbursement
for special coverages for you that would not be covered by the plans applicable
to employees generally. The reimbursement payable to you pursuant to this
paragraph shall be reduced by the amount equal to the contributions required
from time to time from other employees for equivalent coverages under the
Company’s medical or dental plans. If and to the extent that you or any of your
dependents is or becomes eligible to participate in a medical, dental or other
health insurance plan of another employer during the Severance Period, then the
reimbursement benefit provided by this paragraph shall be eliminated or
commensurately diminished.

(c) Subject to the same conditions applicable to the receipt of any severance
payments otherwise payable during any Severance Period as set forth in
Section 4(a), if such Involuntary Termination occurs within six (6) months
following a Change in Control (as defined below), then effective as of
immediately prior to the effectiveness of such Involuntary Termination, you
shall be given six (6) months’ accelerated vesting credit against your First
Option only (meaning that your final total of vested shares as to this First
Option shall be equivalent to the number of such shares that would have been
vested under the normal vesting schedule of the First Option had you remained
employed with the Company through the date that is six (6) months following the
effective date of such Involuntary Termination).

(d) You hereby agree that the severance benefits provided for in this Section 4
are the only severance benefits to which you may be entitled in the event of the
termination of your employment with the Company, and that such benefits will be
reduced dollar for dollar by any severance-related amount the Company is
required to pay you by law, corporate policy or other source that would
otherwise duplicate any portion of the severance benefits provided herein.

As used herein, “Cause” shall mean (i) an act of dishonesty made by you in
connection with your responsibilities as an employee; (ii) your conviction of,
or plea of nolo contendere to, a felony, or commission of an act of moral
turpitude; (iii) your gross misconduct; or (iv) your (a) material failure to
discharge your employment duties or (b) a material breach of this offer letter
or the ECIA (as defined below), in each case after you have received a written
demand for performance from the Company (or notice of misconduct, where
applicable) specifying the breach of employment duties and your failure to cure
such breach (where such breach is curable) within thirty (30) days of the date
of such notice from the Company.



--------------------------------------------------------------------------------

As used herein, “Good Reason” shall mean your resignation within thirty
(30) days following the expiration of any Company cure period (discussed below)
following the occurrence of one or more of the following, without your consent:
(i) the assignment to you of any duties, or the reduction of your duties, either
of which results in a material diminution of your authority, duties, or
responsibilities with the Company in effect immediately prior to such
assignment, or the removal of you from such position and responsibilities;
provided, however, that a reduction in duties, position or responsibilities
solely by virtue of the Company being acquired and made part of a larger entity,
whether as a subsidiary, business unit or otherwise (as, for example, when the
Chief Financial Officer of the Company remains the Chief Financial Officer of
the Company following a Change in Control where the Company becomes a wholly
owned subsidiary of the acquiror, but is not made the Chief Financial Officer of
the acquiring corporation) will not constitute “Good Reason;” (ii) a material
reduction of your base salary (in other words, a reduction of more than twenty
percent of your base salary in any one year); (iii) a material change in the
geographic location at which you must perform services (in other words, the
relocation of you to a facility that is more than fifty (50) miles from your
current work location); and (iv) the failure of the Company to obtain assumption
of this agreement by any successor. You agree you will not resign for Good
Reason without first providing the Company with written notice of the acts or
omissions constituting the grounds for “Good Reason” within thirty (30) days of
the initial existence of the grounds for “Good Reason” and a reasonable cure
period of not less than thirty (30) days following the date of such notice.

As used herein, a “Change in Control” shall be deemed to occur if any of the
following occur with respect to Parent following the date we each execute this
Agreement:

(1) Any person or entity first acquires securities of Parent representing more
than 50% of the combined voting power of Parent’s then outstanding securities
entitled to vote generally in the election of directors (“Voting Securities”),
provided, however, that the following shall not constitute a Change in Control
pursuant to this paragraph (g)(1):

(A) any acquisition or beneficial ownership by Parent or a subsidiary or
affiliate,

(B) any acquisition or beneficial ownership by any employee benefit plan (or
related trust) sponsored or maintained by Parent or one or more of its
subsidiaries or affiliates,

(C) any acquisition or beneficial ownership by any person or entity with respect
to which, immediately following such acquisition, more than 50% of the combined
voting power of Parent’s then outstanding Voting Securities is then beneficially
owned, directly or indirectly, by persons who beneficially owned more than 50%
of the Voting Securities immediately prior to such acquisition, or

(D) any sale of stock by Parent for capital raising purposes (including, without
limitation, any initial public offering of Parent’s securities);



--------------------------------------------------------------------------------

(2) A majority of the members of the Board of Directors of Parent shall not be
Continuing Directors. “Continuing Directors” shall mean: (A) individuals who, on
the date hereof, are directors of Parent, (B) individuals elected as directors
of Parent subsequent to the date hereof for whose election proxies shall have
been solicited by the Board or who shall have been recommended for election by
the Board, (C) individuals elected as directors of Parent subsequent to the date
hereof pursuant to a nomination or board representation right of preferred
shareholders of Parent, or (D) any individual elected or appointed by the Board
or stockholders to fill vacancies on the Board caused by death or resignation
(but not by removal) or to fill newly created directorships;

(3) Consummation of a reorganization, merger or consolidation of Parent or a
statutory exchange of outstanding Voting Securities, unless, immediately
following such transaction, more than 50% of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of Parent or the corporation that is the issuer of the securities held
by the shareholders of Parent after such transaction is beneficially owned,
directly or indirectly, by persons who beneficially owned more than 50% of the
Voting Securities of Parent immediately prior to such transaction; or

(4) Consummation of (x) a complete liquidation or dissolution of Parent or
(y) the sale or other disposition of all or substantially all of the assets of
Parent (in one or a series of related transactions), other than to a subsidiary,
affiliate or another entity with respect to which, immediately following such
sale or other disposition, more than 50% of the combined voting power of the
then outstanding voting securities of such entity entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
persons who were the beneficial owners of more than 50% of the Voting Securities
of Parent immediately prior to such sale or other disposition.

5. Post-Termination Restrictions.

(a) Non-Competition. You acknowledge that, as an employee of the Company, you
will have access to valuable, proprietary trade secret and other confidential
information of the Company in connection with this letter agreement. You
acknowledge that such valuable proprietary and confidential information is
developed and acquired by the Company on an ongoing basis and you will receive
the benefit of access to new and unique information on a continuing basis, and
that such information is worthy of protection. To further ensure the
confidentiality of the Company’s trade secrets and other proprietary
information, during the time you are employed by the Company and also during any
Severance Period, you agree that you shall not directly or indirectly (whether
for compensation or otherwise), alone or as a partner, associate, agent,
principal, trustee, consultant, co-venturer, creditor, owner (excepting not more
than 1% passive stockholdings for investment purposes in securities of publicly
held and traded companies), representative, or in any other capacity, engage in,
take any action constituting or in furtherance of, participate with or become
interested in or associated with any person, firm, partnership, corporation or
other entity which is or intends to be in competition with the Company in those
portions of the Company’s business in which you were involved during your tenure
of employment with the Company. You further understand and agree to be bound by
the provisions of this Section 5 because you are employed in a position of trust
and responsibility and have access and will have access to current as well as
future confidential and proprietary information, and this covenant is necessary
to prevent the inevitable disclosure of confidential and proprietary information
should you accept employment in violation of such provisions.



--------------------------------------------------------------------------------

(b) Non-Solicitation. During the time you are employed by the Company and also
during any Severance Period, you agree that you shall not directly or indirectly
(whether for compensation or otherwise), alone or together with others,
influence or attempt to influence customers or suppliers of the Company or any
of its present or future subsidiaries or affiliates, either directly or
indirectly, to divert their business to any individual, partnership, firm,
corporation or other entity then in competition with the business of the Company
or any subsidiary or affiliate of the Company.

(c) Consideration; Tolling, Scope and Reasonableness. You agree that in addition
to the other good and valuable consideration you are receiving for the covenants
contained in this Section 5 as recited above, any severance amount payable to
you by the Company in respect of any Severance Period hereunder constitutes
further consideration for these covenants. You agree that the periods of time
during which you are prohibited by Sections 5(b) and (c) hereof from engaging in
such business practices shall be extended by any length of time during which you
are in breach of any of such covenants. The covenants contained in this
Section 5 shall apply in any country or jurisdiction where the Company and its
affiliates had offices or shipped product during the term of your employment
with the Company. You and the Company agree that the time, scope and geographic
limitations and other particulars of the foregoing covenants are appropriate and
reasonable when considered in light of the nature and extent of the business
conducted by the Company and your role in the Company.

(d) Remedies. If you commit a breach, or threaten to commit a breach, of any of
the provisions of this Section 5, the Company shall have the following rights
and remedies, in addition to any and all others rights and remedies of law or in
equity, each of which shall be independent of the other and severally
enforceable: (i) the right to have the provisions of this letter agreement
specifically enforced by any court having equity jurisdiction, including the
right to a restraining order, an injunction or other equitable relief, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to it; and (ii) the right and remedy to require you to account
for and pay over to the Company all compensation, profits, monies, accruals,
increments or other benefits (hereinafter collectively the “Benefits”) derived
or received, directly or indirectly, by you as a result of any transactions
constituting a breach of any of the provisions of this letter agreement, and you
hereby agree to account for and pay over any such Benefits to the Company.

6. Benefits. During the term of your employment, you will be eligible, provided
that you meet the eligibility requirements of the relevant plans and policies,
for the Company’s standard employee benefits applicable to employees at your
level, including health, dental, vision, life, short and long-term disability
insurance. The Company reserves the right to change the benefits it offers or
the terms of such benefits from time to time. The Company will provide you with
an initial vacation day accrual rate based on service comparable to that of an
existing employee with 10 years of prior service to the Company.



--------------------------------------------------------------------------------

7. Immigration Laws. This offer of employment is contingent on your providing
proper documentation of your identity and authorization to work in the United
States under applicable immigration laws, as required by Form I-9 of the US
Department of Homeland Security.

8. Employee Confidentiality and Invention Assignment Agreement. As a condition
of this offer of employment, you will be required to promptly complete, sign and
return the Company’s standard form of employee confidentiality and invention
assignment agreement (the “ECIA”).

9. No Conflicts. In this position, you will be expected to devote your full
business time, attention and energies to the performance of your duties with the
Company. We also ask that, before signing this letter, you disclose to the
Company any and all agreements relating to your prior employment that may affect
your eligibility to be employed by the Company or limit the manner in which you
may be employed. It is the Company’s understanding that any such agreements will
not prevent you from performing the duties of your position and you represent
that such is the case.

10. General. This offer letter and the ECIA, when signed by you, set forth the
terms of your employment with the Company and supersede any and all prior
representations and agreements made to or with you by the Company, any of its
predecessors or affiliates, or any of their respective employees or agents,
whether written or oral. As a Company employee, you will also be expected to
abide by Company rules and regulations, whether set forth in a Company-approved
employee handbook or otherwise, that may be modified from time to time. In the
event of a conflict between the terms and provisions of this offer letter and
the ECIA, the terms and provisions of the ECIA will control. Any amendment of
this offer letter or any waiver of a right under this offer letter must be set
forth in a writing signed by you and an authorized officer of the Company to be
effective. The law of the state in which you are employed will govern this offer
letter. In the event of any dispute or claim relating to or arising out of our
employment relationship, you and the Company agree that we are both waiving any
and all rights to a jury trial in connection with such dispute or claim.

Lastly, this offer of employment is contingent on the satisfactory completion of
a background check. It is also contingent in part on your submitting to a
pre-employment drug-screening test for the presence of drugs. Human Resources
will provide the necessary documents once you have returned your signed offer
letter.

We look forward to you joining the Company. If the foregoing terms are
agreeable, please indicate your acceptance by signing this offer letter in the
space provided below and returning it to me, along with your completed and
signed ECIA.

 

Sincerely, M/A-COM Technology Solutions Inc.



--------------------------------------------------------------------------------

By:   /s/ Joe Thomas   Joe Thomas   CEO

 

AGREED TO AND ACCEPTED: /s/ Robert S. Donahue Signature of Employee Enclosures:

ECIA



--------------------------------------------------------------------------------

AMENDMENT TO OFFER OF EMPLOYMENT

This AMENDMENT (“Amendment”) to that certain Offer Letter of Employment with
M/A-COM Technology Solutions Inc. dated as of August 7, 2009 (the “Original
Employment Agreement”) is made as of December 21, 2010, by and between M/A-COM
Technology Solutions Inc., a Delaware corporation (the “Company”), and Robert S.
Donahue (the “Employee”). Capitalized terms used herein without definition shall
have the respective meanings provided therefor in the Original Employment
Agreement.

RECITALS

WHEREAS, the Company and the Employee entered into the Original Employment
Agreement;

WHEREAS, the parties now desire to amend the Original Employment Agreement to
reflect certain changes to the terms and conditions contained therein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and other good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the Company and the Employee hereby agree as
follows:

AGREEMENT

11. Section 4(a) of the Original Employment Agreement is hereby amended and
restated in its entirety as follows:

“Our at-will relationship notwithstanding, if the Company terminates your
employment with the Company for any reason other than for “Cause” (as defined
below) or you resign for “Good Reason” (as defined below) (each an “Involuntary
Termination”), and in either case you sign and deliver to the Company within 52
days after such termination of employment and do not revoke within any
applicable 7-day revocation period (or other revocation period set forth by the
Company ending prior to the 60th day after termination of employment) a general
release of claims in the Company’s favor in a form and substance acceptable to
the Company (the “Release”), then you shall be entitled to receive as severance
pay continuation of your monthly salary, as in effect and payable in accordance
with the Company’s standard payroll policies on the date of such termination
(and in no event less frequently than monthly), including compliance with
applicable withholding, for a period of six (6) months (or alternatively, if
such Involuntary Termination occurs within six (6) months following a Change of
Control (as defined below), for a period twelve (12) months) following your date
of employment with the Company (such period is hereinafter referred to as the
“Severance Period”). To the extent required to comply with or be exempt from the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Code Section 409A”), any payments that would otherwise have been made during
the 60-day period following your termination of employment shall not be made and
shall be accumulated and paid in a single lump sum after such Release is signed
and delivered to the Company and after the expiration of any applicable
revocation period (as set forth in the preceding sentence) on or prior to the
60th day following your termination of employment; provided that if the period
of 60 days following your termination of employment spans two calendar years,
such accumulated payment to the extent required by Code Section 409A shall be
paid in the second such calendar year.”



--------------------------------------------------------------------------------

12. A new Section 4(c) is hereby inserted into the Original Employment Agreement
and the prior Section 4(c) is renumbered as Section 4(d) and all references
amended as necessary. The new Section 4(c) is as follows:

“Optional Severance. If your employment terminates for any reason other than an
Involuntary Termination the Company may elect, in its sole discretion, to pay
you severance pay and benefit reimbursements in the amounts and on the terms set
forth in Sections 4(a) and (b) for any period up to six (6) months if the
Termination does not take place within six (6)months following a Change in
Control and any period up to twelve (12) months if the Termination does take
place within six months following a Change in Control. If the Company makes such
an election, the duration elected by the Company shall be deemed to be the
“Severance Period” for all purposes under this Agreement.”

13. Section 5(c) of the Original Employment Agreement is hereby amended by
replacing the phrase “prohibited by Sections 5(b) and (c)” in the second
sentence with the phrase “prohibited by Sections 5(a) and (b)”.

14. A new Section 11 is hereby added to the Original Employment Agreement as
follows:

“This offer of employment is intended to be interpreted and operated to the
fullest extent possible so that the payments and benefits under this offer of
employment either shall be exempt from the requirements of Code Section 409A
under Treasury Regulation section 1.409A-1(b)(9)(iii) or otherwise or shall
comply with the requirements of Code Section 409A; provided, however, that
notwithstanding anything to the contrary in this offer of employment in no event
shall the Company be liable to you for or with respect to any taxes, penalties
or interest which may be imposed upon you pursuant to Code Section 409A. In
accordance with the preceding sentence, the date on which a “separation from
service” pursuant to Code Section 409A occurs shall be treated as the
termination of employment date for purposes of determining the timing of
payments and benefits under this offer of employment to the extent necessary to
have such payments and benefits under this offer of employment be exempt from
the requirements of Code Section 409A or comply with the requirements of Code
Section 409A.”

15. Except as expressly amended hereby, the Original Employment Agreement shall
remain in full force and effect. This Amendment shall not, except as expressly
provided herein, be deemed to be a consent to any waiver or modification of any
other terms or provisions of the Original Employment Agreement.

16. This Amendment may be signed in any number of counterparts, each of which
shall be deemed an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

M/A-COM TECHNOLOGY SOLUTIONS INC. By:   /s/ Conrad R. Gagnon Name:   Conrad R.
Gagnon Its:   CFO

 

ROBERT S. DONAHUE /s/ Robert S. Donahue



--------------------------------------------------------------------------------

LOGO [g351140g48r27.jpg]

M/A-COM Technology Solutions Inc.

100 Chelmsford Street

Lowell, MA 01851

April 5, 2012

Robert S. Donahue

4 Long Ridge Road

Acton, MA 01720

 

Re: Confirmation of Continuing Terms of Employment

Dear Bob:

On behalf of M/A-COM Technology Solutions Inc., a Delaware corporation (the
“Company”), I am pleased to confirm the following points as we recently
discussed:

 

  •  

You will return to active duty at our Lowell, MA corporate headquarters on April
9, 2012, in a new role as our Vice President Worldwide Sales and Strategic
Accounts.

 

  •  

Based on this return to active duty, the Transition Agreement and Release of
Claims between us dated December 12, 2011 will terminate by its terms
concurrently with your return to active duty, and your employment in your new
role will continue to be governed by the terms and conditions of your offer
letter of employment dated as of August 7, 2009, as amended on
December 21, 2010, as well as your existing employee confidentiality and
invention assignment agreement.

Welcome back Bob. Please acknowledge this confirmation in the space provided
below.

Sincerely,

 

M/A-COM Technology Solutions Inc.     Acknowledged and agreed: By:  

/s/ Chuck Bland

    By:  

/s/ Robert Donahue

Chuck Bland     Robert Donahue CEO     V.P. Worldwide Sales and Strategic
Accounts